Citation Nr: 0601528	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Mark Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

The veteran filed his original claim for service connection 
for heart disease in January 1993.  A rating decision dated 
August 1993 denied his claim.  The veteran did not appeal.

In June 1995 the veteran filed to reopen his claim for 
service connection for heart disease.  In an August 1995 
rating decision, the RO denied the claim due to lack of new 
and material evidence.

The veteran again filed to reopen his claim in October 2000.  
A rating decision dated July 2001 denied the veteran's claim.  
The veteran submitted a notice of disagreement (NOD) in 
August 2001 and timely perfected his appeal in December 2001.

A Board video hearing was held in April 2002.  A transcript 
of that proceeding has been associated with the claims 
folder.  In September 2002, the Board issued a development 
memorandum to obtain further medical evidence on behalf of 
the veteran.  In March 2003, the claim was returned to the 
Board and it was denied for lack of new and material 
evidence.

The veteran appealed the March 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2003, the Court vacated the Board's decision and 
remanded the veteran's claim due to the decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  In April 2004, the Board remanded the 
claim to the RO in compliance with the Court's order.  

The claim was returned to the Board in March 2005.  The Board 
reopened the veteran's claim and stated that he had submitted 
new and material evidence.  It was thereafter remanded to the 
RO to obtain a VA examination to determine whether the 
veteran's heart condition was aggravated during his seven 
months of service.  The veteran failed to appear for his VA 
scheduled examination.  This claim was subsequently been 
returned to the Board for further adjudication.

The Board also noted that in a personal statement dated 
December 2000, the veteran made reference to a possible claim 
under 38 U.S.C.A. § 1151.  This issue is referred back to the 
RO for further adjudication.


FINDINGS OF FACT

1.  When the veteran was examined for service, it was noted 
that he had a heart valve condition and rheumatic fever at 
age two.

2.  The veteran's heart disease did not increase in severity 
in service.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service, 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  In a letter dated May 2004, the RO 
issued the veteran a letter that informed him of the elements 
necessary to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The May 2004 
letter informed the veteran that VA was responsible for 
obtaining relevant records held by any Federal Agency.  This 
was to include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment) or from the Social Security Administration.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The May 2004 letter requested the veteran fill out a 
VA Form 21-4142 for private treatment records that were not 
currently of record, to provide the RO with the location and 
the dates of treatment for any VA medical treatment, and new 
and material evidence.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The May 2004 letter requested the 
veteran provide the RO with any evidence in his possession 
that pertained to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


III.  Background

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for heart disease. The RO has denied that claim on several 
occasions, the last time in August 1995. Relevant evidence on 
file at that time consisted of a school health record 
covering the period from 1965 to 1966; medical records from a 
private health care provider, reflecting the veteran's 
treatment from January 1970 through December 1992; the 
veteran's service medical records; records from Good 
Samaritan Hospital, reflecting treatment in February 1986; 
records from Lima Memorial Hospital, reflecting treatment 
from February 1986 through June 1988; records from St. Rita's 
Medical Center, reflecting treatment from April 1991 through 
April 1993; records from Ohio State University Hospital, 
reflecting treatment from May through June 1991; records from 
the VA Medical Center (MC) in Dayton, Ohio, reflecting 
treatment from January through October 1993; records from the 
Social Security Administration; a report from S.D.M., M.D., 
dated in July 1993; and the report of a November 1994 VA 
general medical examination.

The evidence of record, which was on file in August 1995, 
shows that the veteran had heart disease prior to service and 
that due to such disability, he had been rejected for service 
prior to his entry in May 1970. It also shows that in 
November 1970, after approximately seven months of active 
duty, he was medically discharged, due to rheumatic heart 
disease with mitral valve insufficiency. Although the veteran 
was treated for complaints of chest pain during service, 
there was no competent evidence that that he had had a heart 
attack or that his pre-existing heart disease had undergone 
an increase in the underlying pathology. Indeed, during his 
Medical Board examination in October 1970, an 
electrocardiogram was within normal limits. In fact, there 
were no further recorded complaints of chest pain until June 
1983. Moreover, there was no competent evidence, dated after 
his discharge from service, showing any nexus between his 
heart disease and service. Accordingly, service connection 
was denied. The veteran was notified of that decision, as 
well as his appellate rights, however, a notice of 
disagreement was not received with which to initiate the 
appellate process. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1995). Accordingly, that decision became final 
based on the law and regulations then in effect. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.1103 (1995). The veteran 
now requests that his claim of entitlement to service 
connection for heart disease be reopened.

Relevant evidence added to the claims folder, since the RO's 
August 1995 decision consists of a duplicate school health 
record from 1965 - 1966; duplicates of selected service 
medical records; records from the files of J.W.S., M.D., 
reflecting treatment from February through June 1986; records 
from the files of Lima Memorial Hospital, reflecting 
treatment from 1986 through 2004; records from the files of 
St. Rita's Medical Center, reflecting treatment from 1991 
through 2003; records from the files of A..M.S., M.D., 
primarily Medicare Summary Notices, reflecting treatment from 
April 1991 through January 2001; records from the files of 
W.T.W., M.D., reflecting treatment from April 1991 through 
October 2002; records from the Dayton VAMC, reflecting 
treatment from August 1998 through December 2000; a statement 
from the veteran's aunt, dated in March 2001; a statement 
from W.T.W., M.D., dated in April 2002; and the transcript of 
the veteran's video conference held in April 2002.


IV.  Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed.  See VAOPGCPREC 3-2003 (2003).  The Board 
also notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).


V.  Reasons and Bases

With respect to Hickson element (1), current disability, the 
Board notes that all of the medical evidence of record 
establishes that the veteran currently suffers from heart 
disease.  As such, the Board finds that the requirements as 
to element (1) have been met.

With respect to Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the examiner noted on the 
veteran's entrance examination the he suffered from a heart 
valve condition in February 1970 and had rheumatic fever at 
age two.  Accordingly, pursuant to 38 U.S.C.A. § 1111, the 
presumption of soundness is inapplicable.  See 38 U.S.C.A. 
§ 1111, 1132, 1137 (West 2002).  Service medical records 
indicated that on May 21, 1970, 16 days after entering 
service, the veteran was seen in reference to severe chest 
pain after physical training.  An EKG was conducted and no 
abnormalities were noted.  The veteran was seen on May 31 and 
June 1, 1970 for chest pain.  On examination, a grade II/IV 
soft blurring injection murmur was heard.  The veteran was 
next seen in August 1970.  Upon examination, a grade III/VI 
murmur was noted.  The veteran was diagnosed as having mitral 
insufficiency with sinus arrhythmia.  The Board concedes 
element (2).

Regarding Hickson element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the veteran has presented no competent 
medical evidence to substantiate that his time in service 
aggravated his preexisting heart condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b) (2005).  Although the veteran 
has submitted numerous medical documents detailing his 
treatment for his current heart condition, none of this 
information establishes that the veteran's time in service.

Although the veteran, in personal statements and during his 
Board video hearing in April 2002, and his aunt, claim that 
the veteran's heart disease was aggravated by his seven 
months in service, neither are medical professionals who can 
make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a lay person, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has afforded the veteran every opportunity to prove 
that his current heart condition was aggravated by service.  
In June 2005, the veteran was scheduled for a VA examination 
to determine the nature and etiology of his heart disease.  
The veteran failed to report to the examination.  The Board 
notes that the duty to assist is not always a one-way street.  
If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

As such, the veteran has failed to establish that his current 
heart disease was aggravated by his time in service.  The 
veteran's claim fails on element (3) of Hickson.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for heart disease must 
be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2005).


ORDER


Entitlement to service connection for heart disease is 
denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


